Title: Charles Adams to John Adams, 19 December 1793
From: Adams, Charles
To: Adams, John


My dear father
New York Decr 19th 1793
I received your favour of the 16th yesterday. I am sorry that from what I said in my last to you it should be inferred that I wished to advocate the cause of infamy or that I had partially related circumstances. All I meant by there being no evidence was that was not such evidence as would warrant a jury to find the prisoner guilty of the charge laid against him. I most earnestly request that you would not too easily take up ideas prejudicial to me Your letter if it was intended to give pain had the desired effect but I have to observe that many things have been told respecting me which are false many things reported which I attest Heaven are not true. Lord Hale’s history of the Pleas of the Crown I have read and some of the other authors you have recommended. My attention shall be turned to the others. I do not look upon the French Revolution as a new thing many circumstances have perhaps contributed to make it more replete with crimes than any other. The great ignorance of the mass of the people made them easy tools for the factious and unprincipled demagogues to work with Many men at such periods will arise who are continually endeavoring to promote the reign of anarchy well knowing that their only chance of keeping upon the top of the wheel is in a continued scene of tumult. In France there does not appear to be one two or three or four parties but five or six hundred and most indubitably it is better to have one Cromwell than five hundred. I have lately read a pamplet Entitled Plaidoyer pour Louis seize par Monr Lally Tollendal. It is a morsel of eloquence which I am anxious you should see Much information is to be gathered from it. The history of the author is remarkable. During the reign of Louis 15th his father was executed in a most ignominious manner for surrendering Pondicherry to the English His son found protectors and applied himself to the study of the laws with the intention to vindicate the memory of his father. At the age of 22 he proffered a Memorial to Louis the 16th requesting a revision of the decree against his father. It was granted and he appeared himself as the Solicitor before the parlement of Paris and the memory of his father was releived from disgrace his property and title restored. Such is the man who was anxious to defend his King but was denied the privilege of doing it before the National Convention A man as I am informed [of si]ngular eloquence and most persuasive Oratory.

I have received your kind assistance of an hundred dollars for which accept my sincere thanks.
The people I think show an unusual degree of dejection at the prospect of affairs. Nor are those who have been most instrumental in exasperating the powers of Europe against this Country among the least cast down. Civic feasts. Kicking British Officers out of Coffee houses King killing toasts &ca &ca are things which some begin to think were imprudent. and perhaps not altogether justifiable I see nothing but sad experience that can bring all right.
I am my Dear Sir your dutiful son
Charles Adams
